FILED
                           NOT FOR PUBLICATION                              JUN 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30214

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00089-RFC-1

  v.
                                                 MEMORANDUM *
ELMER BURPEE YARLOTT, Jr.,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                              Submitted June 8, 2011 **
                                 Portland, Oregon

Before: FISHER, GOULD, and PAEZ, Circuit Judges.

       Elmer Yarlott, Jr. appeals his jury conviction and sentence for aggravated

sexual abuse of a minor in violation of 18 U.S.C. §§ 1153(a) and 2241(c).

Because the facts are known to the parties, we repeat them only as necessary to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain our decision. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

affirm.

      The evidence presented was sufficient for a rational trier of fact to “have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979). Yarlott contends that, because the witness

testimony was partially conflicting, the evidence presented was insufficient to

support his conviction. But the purported inconsistencies he cites were before the

jury, and, “when a jury is informed of the possible challenges to a witness’

credibility and nevertheless believes the witness, the reviewing court should not

upset the jury’s credibility determination.” United States v. Leung, 35 F.3d 1402,

1405 (9th Cir. 1994). Based on the evidence and testimony before it, the jury

could rationally have concluded that Yarlott sexually abused W.K. while Yarlott

was living with her family in the spring of 2001. It was not unreasonable for the

jury to find Yarlott guilty despite some inconsistency in testimony.

      The district court did not err in imposing a sentence of 400 months’

imprisonment followed by lifetime supervision. As a procedural matter, the

district court properly calculated the correct Guidelines range, treated the

Guidelines as advisory, noted that it was required to consider the 18 U.S.C.

§ 3553(a) factors, did not base the sentence on clearly erroneous facts, and


                                           2
adequately explained the sentence it selected. See United States v. Carty, 520 F.3d

984, 993 (9th Cir. 2008) (en banc). Yarlott argues on appeal that the district court

did not adequately explain the sentence selected because it did not make specific

findings regarding lifetime supervised release. There is no requirement that the

district court orally analyze the sentencing factors as to each component of the

sentence it imposes, and the district court’s discussion of the overall sentence was

procedurally proper. See id. at 992 (“What constitutes a sufficient explanation will

necessarily vary depending upon the complexity of the particular case . . . . A

within-Guidelines sentence ordinarily needs little explanation . . . .”).

      Yarlott’s sentence was also substantively reasonable. Yarlott argues that,

because his sentence involves supervised release, “it must be imposed according to

the parsimony principle” that provides that a sentence be minimally sufficient to

reflect the seriousness of the offense, provide just punishment, afford adequate

deterrence, protect society from further crimes, and rehabilitate the defendant. See

18 U.S.C. § 3553(a) (“The court shall impose a sentence sufficient, but not greater

than necessary, to comply with the purposes [of sentencing].”). But Yarlott’s

contention that a lesser sentence could satisfy the goals of sentencing does not

show that the district court abused its discretion in imposing the sentence it chose.

Cf. Carty, 520 F.3d at 993 (“We may not reverse just because we think a different


                                           3
sentence is appropriate.”). The district court did not abuse its discretion in

determining that a Guidelines range sentence of 400 months’ imprisonment plus

lifetime supervision was needed to serve the goals of sentencing.

      AFFIRMED.




                                           4